Gilchrist, J.
This is a plain ease. By the Revised Statutes, chapter 215, section 18, if any person shall willfully and maliciously commit an act, whereby the real or personal property of another shall be injured, such person shall be punished, &e.
The indictment charges that the defendant willfully and maliciously cut oft’ a rope, having a banner attached to it, by means of which willful and malicious cutting oftj as aforesaid, the rope and banner, being both of them the property of the persons named in the indictment, were greatly injured.
The demurrer confesses that all the allegations in the Indictment are true. They appear to be formally stated, and no reason appears why there should not be judgment for the State.

Judgment for the State.